DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim(s) 18, line(s) 2+, the phrase “the signal conversion module is configured to transmit protocol data to the signal conversion module that identifies the first communication protocol detected by the signal conversion module” is indefinite insofar as the examiner is unclear as to whether the signal conversion module is a single element that transmit signals to itself. For purpose of examination, the examiner will interpret the limitation as - - the signal conversion module is configured to transmit protocol data to the amplifier module that identifies the first communication protocol detected by the signal conversion module - -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Given (US 20090184662)

With regards to claim 1. Given disclose(s):
An adapter (24; figs 2-14) for a greenhouse and indoor grow automated controller, the adapter comprising: 
a power input (“AC line input”) configured to receive power from a power source (AC involves alternating current power); 
a power output (see output from 42 to 40) electrically coupled with the power input (“AC line input”) and configured to transmit the power received from the power input (“AC line input”) to an LED light fixture (40); 
a control input (see inputs to 44) configured to receive an original driver signal (see one of 0-10V, “PWM dimming signal”, or “ac phase cut signal” inputting 24/44) from an automated 
a detection module (110; fig 4) in signal communication with the control input (see inputs to 44) and configured to detect a first communication protocol of the original driver signal (see AC waveform that involves phase cut dimming signal in  [0041]); 
a signal conversion module (120) in signal communication with the detection module (110) and configured to convert the original driver signal into an LED-compatible driver signal that comprises a second communication protocol (see “frequency converted PWM output”; fig 4 ) that is different from the first communication protocol (“frequency converted PWM output” different than one of “ac waveform”, pwm dimming signal, or 0-10V dimming signal); and 
a control output (see output outputting “frequency converted PWM output” for 40 in fig 3) in signal communication with the signal conversion module (120) and configured to facilitate transmission of the LED-compatible driver signal to an LED light fixture (see transmission of the “frequency converted PWM output” to driver 40; fig 3), wherein the signal conversion module (120) is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol detected by the detection module and the second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-8, 10-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steedly (US 20140312775) in view of Yang (US 20150048762)

With regards to claim 1. Steedly disclose(s):
An adapter (124; fig 2) for a greenhouse and indoor grow automated controller (see fig 2 [0004]), the adapter comprising: 
a power input (see power from 120 to 128) configured to receive power from a power source (120); 
a power output (output from 128 to 118) electrically coupled with the power input (120) and configured to transmit the power received from the power input to an LED light fixture (see power transmitted to 118, 116, 114); 



a control output (see output from 124 to 116) 
Steedly does not disclose(s):
a detection module in signal communication with the control input and configured to detect a first communication protocol of the original driver signal; 
a signal conversion module in signal communication with the detection module and configured to convert the original driver signal into an LED-compatible driver signal that comprises a second communication protocol that is different from the first communication protocol; and 
a control output in signal communication with the signal conversion module and configured to facilitate transmission of the LED-compatible driver signal to an LED light fixture, wherein the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol detected by the detection module and the second communication protocol.

An adapter (100; fig 1a) comprising: 
a control input (102a/102b) configured to receive an original driver signal from an automated greenhouse controller (see signal from 104 to 100); 
a detection module (114) in signal communication with the control input and configured to detect a first communication protocol of the original driver signal (see detection of either of protocols in 102a/102b); 
a signal conversion module (126) in signal communication with the detection module and configured to convert the original driver signal into an LED-compatible driver signal that comprises a second communication protocol that is different from the first communication protocol (see output of 126 based on protocols from 104; 128 different from protocol from 104 [0039]); and 
a control output (128) in signal communication with the signal conversion module (126) and configured to facilitate transmission of the LED-compatible driver signal to an LED light fixture (see 150), wherein the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol detected by the detection module and the second communication protocol (126 [0027]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the adapter of Steedly by implementing the detection module, signal conversion module in signal communication with the detection module,  and a control output in signal communication with the signal conversion module and configured to facilitate transmission of the LED-compatible driver signal to an LED light fixture, wherein the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol detected by the detection module and the second communication protocol as disclosed by Yang in order to allow a LED 

With regards to claim 2. Steedly as modified disclose(s):
The adapter of claim 1 
Yang further disclose(s):
wherein the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal based upon a predefined map that defines a relationship between the first communication protocol and the second communication protocol (see [0039]; generation of one or more driving signals based on a first/second protocol involves a mapping).

With regards to claim 3. Steedly as modified disclose(s):
The adapter of claim 1 
Yang further disclose(s):
further comprising an amplifier module (120) in signal communication with the signal conversion module (126) and the control output (output from 126) and configured to facilitate amplification of the original driver signal [0027].

With regards to claim 4. Steedly as modified disclose(s):
The adapter of claim 1 
Yang further disclose(s):
comprising a transformer module (122) electrically coupled with the power input, the detection module (114), and the signal conversion module (126), wherein: 
the power from the power source has a first voltage (see [0029] for “receives external power”); 

Steedly as modified does not disclose(s):
the second voltage is less than the first voltage
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have configured the second voltage is less than the first voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it would have been obvious to have implemented such modification in order to provide proper voltage for the output voltage of the compatible driving signal as suggested by Yang [0029]

With regards to claim 7. Steedly as modified disclose(s):
The adapter of claim 1 
Yang further disclose(s):
wherein the detection module (114) is configured to transmit protocol data to the signal conversion module (126) that identifies the first communication protocol detected by the detection module (“MCU 126 receives both of these outputs, evaluates the received signals, and generates an appropriate drive signal 128” [0027]).

With regards to claim 8. Steedly as modified disclose(s):
The adapter of claim 7 
Yang further disclose(s):
wherein the signal conversion module (126) is configured to convert the original driver signal into the LED-compatible driver signal based upon the protocol data [0027].

With regards to claim 10. Steedly as modified disclose(s):
The adapter of claim 1 
wherein the signal conversion module (126) is preprogrammed with the second communication protocol (“generates an appropriate drive signal 128” involves a preprogrammed drive signal [0027]).

With regards to claim 11. Steedly disclose(s):
A lighting system controller (see fig 2 [0004]) for an indoor grow facility, the lighting system comprising: 
an adapter (124; fig 2) comprising: 
a power input (see power from 120 to 128) configured to receive power from a power source (120); 
a power output (output from 128 to 118) electrically coupled with the power input (120); 
a control input (signal from 126 to 124) configured to receive an original driver signal from an automated greenhouse controller (see signal 0-10V from 126); 


a control output (see output from 124 to 116) i
an LED light fixture (112) comprising: 
an LED driver circuit (116) in signal communication with the control output (see output from 124 to 116) and electrically coupled with the power output (output from 128 to 118); 



Steedly does not disclose(s):
a detection module in signal communication with the control input and configured to detect a first communication protocol of the original driver signal; 
a signal conversion module in signal communication with the detection module and configured to convert the original driver signal into an LED-compatible driver signal that comprises a second communication protocol that is different from the first communication protocol; and 
[[a]]the control output in signal communication with the signal conversion module; and 
the detection module transmits the LED-compatible driver signal to the LED light fixture to facilitate control of the plurality of LED lights; and 
the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol detected by the detection module and the second communication protocol.
Yang teaches
an adapter (100; fig 1a) comprising: 
a control input (102a/102b) configured to receive an original driver signal from an automated greenhouse controller (see signal from 104 to 100); 

a signal conversion module (126) in signal communication with the detection module and configured to convert the original driver signal into an LED-compatible driver signal that comprises a second communication protocol that is different from the first communication protocol (see output of 126 based on protocols from 104; 128 different from protocol from 104 [0039]); and 
a control output (128) in signal communication with the signal conversion module; and 
an light fixture (see driver 150 [0027]) comprising: 
the detection module (114) transmits the LED-compatible driver signal to the LED light fixture to facilitate control of the plurality of LED lights (see transmission of signal from 114 to 150); and 
the signal conversion module (126) is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol detected by the detection module and the second communication protocol(see output of 126 based on protocols from 104; 128 different from protocol from 104 [0039]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the adapter of Steedly by implementing the detection module, the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol detected by the detection module and the second communication protocol as disclosed by Yang in order to allow a LED driver receive multiple standards of control signals by a single connector while saving cost and improving flexibility as taught/suggested by Yang ([003-004]).

With regards to claim 12. Steedly as modified disclose(s):

Yang further disclose(s):
wherein the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal based upon a predefined map that defines a relationship between the first communication protocol and the second communication protocol (see [0039]).

With regards to claim 13. Steedly as modified disclose(s):
The lighting system of claim 11 
Yang further disclose(s):
wherein the adapter 
further comprises an amplifier module (120) in signal communication with the signal conversion module (126) and the control output (output from 126) and is configured to facilitate amplification of the original driver signal[0027].

With regards to claim 15. Steedly as modified disclose(s):
The lighting system of claim 11 
Yang further disclose(s):
wherein the detection module (114) is configured to transmit protocol data to the signal conversion module (126) that identifies the first communication protocol detected by the detection module (“MCU 126 receives both of these outputs, evaluates the received signals, and generates an appropriate drive signal 128” [0027]).

With regards to claim 16. Steedly as modified disclose(s):
The lighting system of claim 15 
Yang further disclose(s):
.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steedly (US 20140312775) in view of Yang (20150048762) and Cho (US 20160286628 A1)

With regards to claim 17. Steedly disclose(s):
An adapter (124; fig 2) for a greenhouse and indoor grow automated controller (see fig 2 [0004]), the adapter comprising: 
a power input (see power from 120 to 128) configured to receive power from a power source (120); 
a power output (output from 128 to 118) electrically coupled with the power input (120) and configured to transmit the power received from the power input to an LED light fixture (see power transmitted to 118, 116, 114); 
a control input (signal from 126 to 124) configured to receive an original driver signal from an automated greenhouse controller (see signal 0-10V from 126); 





Steedly does not disclose(s):
an autosensing module in signal communication with the control input and configured to detect a signal type of the original driver signal; 
a signal differentiating module in signal communication with the autosensing module and configured to detect a first communication protocol of the original driver signal based upon the signal type detected by the autosensing module; 
a signal conversion module in signal communication with the signal differentiating module and configured to convert the original driver signal into an LED-compatible driver signal that comprises a second communication protocol that is different from the first communication protocol; 
a control output in signal communication with the signal conversion module and configured to facilitate transmission of the LED-compatible driver signal to an LED light fixture; and 
a feedback module that is configured to monitor at least one operational parameter of an LED light fixture and selectively adjust the LED-compatible driver signal in response to the at least one operational parameter, wherein the signal conversion module is configured to convert 
Yang teaches
An adapter (100; fig 1a) comprising: 
a control input (102a/102b) configured to receive an original driver signal from an automated greenhouse controller (see signal from 104 to 100); 
an autosensing module (114) in signal communication with the control input and configured to detect a signal type of the original driver signal (see detection of either of protocols in 102a/102b); 
a signal differentiating module (120) in signal communication with the autosensing module (114) and configured to detect a first communication protocol of the original driver signal based upon the signal type detected by the autosensing module (see protocol 1 outputting from 120); 
a signal conversion module (126) in signal communication with the signal differentiating module and configured to convert the original driver signal into an LED-compatible driver signal that comprises a second communication protocol that is different from the first communication protocol (see output of 126 based on protocols from 104; 128 different from protocol from 104 [0039]);  
a control output (128) in signal communication with the signal conversion module (126) and configured to facilitate transmission of the LED-compatible driver signal to an LED light fixture (see 150); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the adapter of Steedly by implementing the detection module, signal conversion module in signal communication with the detection module,  and a control output in signal communication with the signal conversion module and configured to facilitate transmission of the LED-compatible driver signal to an LED light fixture, wherein the 
Steedly and Yang do not disclose(s):
a feedback module that is configured to monitor at least one operational parameter of an LED light fixture and selectively adjust the LED-compatible driver signal in response to the at least one operational parameter, wherein the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol detected by the signal differentiating module and the second
Cho teaches
a feedback module (508; fig 5) that is configured to monitor at least one operational parameter of an LED light fixture ([0068] ) and selectively adjust the LED-compatible driver signal in response to the at least one operational parameter (see fig 7 [0070]), wherein a signal conversion module (112) is configured to convert the original driver signal into the LED-compatible driver signal based upon the first communication protocol (see conversion from original driver signal gathered by 102 to either of DALI, 0-10V; [0070])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the adapter of modified Steedly by implementing the feedback module that is configured to monitor at least one operational parameter of an LED light fixture and selectively adjust the LED-compatible driver signal in response to the at least one operational parameter, wherein the signal conversion module is configured to convert the original driver signal into the LED-compatible driver signal as disclosed by Cho in order to automatically output a compatible driving signal according to an actual type of driver connected to an adapter as taught/suggested by Cho ([0070, see fig 7]).

With regards to claim 18. Steedly as modified disclose(s):
The adapter of claim 17 
Yang further discloses
wherein: 
the signal conversion module (126) is configured to transmit protocol data to the signal conversion module (126) that identifies the first communication protocol detected by the signal conversion module (126); and 
the signal conversion module (126) is configured to convert the original driver signal into the LED-compatible driver signal based upon the protocol data (see output signal 128 [0039]).

With regards to claim 19. Steedly disclose(s):
A method (fig 2) for controlling operation of an LED light fixture (see fig 2 [0004]) with an adapter (124) for a greenhouse and indoor grow automated controller, the method comprising: 
receiving, by the adapter, an original driver signal from an automated greenhouse controller (see signal 0-10V from 126); 
detecting, by the adapter, a first communication protocol of the original driver signal (see protocol 0-10V from 126); 


transmitting, by the adapter, the LED-compatible driver signal to the LED light fixture (see signals from 124 to 116).

receiving, by the adapter, identification of a second communication protocol required to communicate with the LED light fixture, the first communication protocol being different from the second communication protocol; 
converting, by the adapter, the original driver signal into an LED-compatible driver signal that comprises the second communication protocol based upon the detected first communication protocol and the identified second communication protocol; and
transmitting, by the adapter, the LED-compatible driver signal to the LED light fixture.
Yang teaches
A method (fig 1a) for controlling operation of an light fixture, the method comprising: 
receiving (102a/102b), by the adapter, an original driver signal from an automated controller (see signal from 104 to 100); 

converting (126), by the adapter, the original driver signal into an LED-compatible driver signal that comprises the second communication protocol based upon the detected first communication protocol and the identified second communication protocol (see output of 126 based on protocols from 104; 128 different from protocol from 104 [0039]); and
transmitting (128), by the adapter, the compatible driver signal to the light fixture (see 150).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Steedly by converting, by the adapter, the original driver signal into an LED-compatible driver signal that comprises the second communication protocol based upon the detected first communication protocol and the identified second communication protocol; and transmitting, by the adapter, the compatible 
Steedly and Yang does not disclose(s):
receiving, by the adapter, identification of a second communication protocol required to communicate with the LED light fixture, the first communication protocol being different from the second communication protocol; 
Cho teaches
receiving, by the adapter (SEE 508 receiving sensed signal from driver; fig 5), identification of a second communication protocol ([0068] )  required to communicate with the LED light fixture, the first communication protocol being different from the second communication protocol (see fig 7 [0070]); 
converting, by the adapter, the original driver signal (driving/dimming signal received by 106/102 [0039]) into an LED-compatible driver signal (see one of DALI, 0-10V) that comprises the second communication protocol based upon the detected first communication protocol and the identified second communication protocol (see output of 504 based on identified driver by 508; [0067-0068]); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of modified Steedly by receiving, by the adapter, identification of a second communication protocol required to communicate with the LED light fixture, the first communication protocol being different from the second communication protocol as disclosed by Cho in order to automatically output a compatible driving signal according to an actual type of driver connected to an adapter as taught/suggested by Cho ([0070, see fig 7]).

With regards to claim 20. Steedly as modified disclose(s):

Steedly as modified disclose(s):
Yang further disclose(s):
wherein converting, by the adapter, the original driver signal into the LED-compatible driver signal, comprises converting the original driver signal into the LED- compatible driver signal based upon a predefined map that defines a relationship between the first communication protocol and the second communication protocol (see [0039]; generation of one or more driving signals based on a first/second protocol involves a mapping).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steedly (US 20140312775) in view of Yang (20150048762) as applied to claim 1 above, and further in view of Schaemann (US 20150311803)

With regards to claim 5. Steedly as modified disclose(s):
The adapter of claim 4 
Steedly as modified does not disclose(s):
wherein the transformer module comprises a fly back circuit.
Schaemann teaches
wherein the transformer module comprises a fly back circuit (see fig 2 [0026]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the adapter of Steedly as modified by implementing the transformer module comprises a fly back circuit as disclosed by Schaemann in order to improve power factor while converting a primary voltage into a secondary voltage as taught/suggested by Schaemann ([0026]).
Further, it would have been obvious to one of ordinary skill in the art to substitute one known element (isolated power supply of Yang) for another known equivalent element (isolated .

Claim(s) 6, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steedly (US 20140312775) in view of Yang (20150048762) as applied to claim 1 above, and further in view of Cho (US 20160286628 A1)

With regards to claim 6. Steedly as modified disclose(s):
The adapter of claim 1 
Steedly as modified does not disclose(s):
further comprising a feedback module that is configured to monitor at least one operational parameter of an LED light fixture and selectively adjust the LED- compatible driver signal in response to the at least one operational parameter.
Cho teaches
An adapter (500; fig 5) comprising 
a feedback module (508) that is configured to monitor at least one operational parameter of an LED light fixture (see sensing of driving parameters in fig 7 [0070])  and selectively adjust the LED- compatible driver signal in response to the at least one operational parameter (see conversion from original driver signal gathered by 102 to either of DALI, 0-10V; [0070]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the adapter of modified Steedly by implementing a feedback module that is configured to monitor at least one operational parameter of an LED light fixture and selectively adjust the LED- compatible driver signal in response to the at least one operational parameter as disclosed by Cho in order to automatically output a compatible driving signal according to an actual type of driver connected to an adapter as taught/suggested by Cho ([0070, see fig 7]).

With regards to claim 9. Steedly as modified disclose(s):
The adapter of claim 1 
Steedly as modified does not disclose(s):
wherein the signal conversion module is configured to query an LED light fixture for the second communication protocol.
Cho teaches
wherein the signal conversion module (112; fig 5) is configured to query (508) an LED light fixture (804; fig 8) for the second communication protocol (see sensing of driving parameters in fig 7 [0070])  .
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the adapter of modified Steedly by implementing a wherein the signal conversion module is configured to query an LED light fixture for the second communication protocol as disclosed by Cho in order to automatically output a compatible driving signal according to an actual type of driver connected to an adapter as taught/suggested by Cho ([0070, see fig 7]).

With regards to claim 14. Steedly as modified disclose(s):
 The lighting system of claim 11 
Steedly as modified does not disclose(s):
wherein the adapter further comprises a feedback module that is configured to monitor at least one operational parameter of the LED light fixture and selectively adjust the LED-compatible driver signal in response to the at least one operational parameter.
Cho teaches
wherein the adapter (500; fig 5)  further comprises a feedback module (508) that is configured to monitor at least one operational parameter of the LED light fixture (see sensing of 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the adapter of modified Steedly by implementing a feedback module that is configured to monitor at least one operational parameter of the LED light fixture and selectively adjust the LED-compatible driver signal in response to the at least one operational parameter as disclosed by Cho in order to automatically output a compatible driving signal according to an actual type of driver connected to an adapter as taught/suggested by Cho ([0070, see fig 7]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HATTA US 20150264759 A1

    PNG
    media_image1.png
    444
    829
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844